Case: 15-40467      Document: 00513354603         Page: 1    Date Filed: 01/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-40467
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         January 25, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

CLAUDIA MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-1068


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Claudia Martinez appeals the district court’s decision revoking her
supervised release which followed her conviction for transporting illegal aliens
for private financial gain. See 18 U.S.C. § 3583(e)(3); United States v. Hinson,
429 F.3d 114, 118-19 (5th Cir. 2005). Martinez pleaded true to associating with
a felon; however, she denied committing the new law violation of possession
with the intent to distribute marijuana (and conspiracy to do so), or associating


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40467    Document: 00513354603      Page: 2   Date Filed: 01/25/2016


                                 No. 15-40467

with a person engaged in criminal activity. She argues on appeal that the
evidence failed to establish that she knew of the marijuana hidden in the spare
tire of the vehicle driven by her to the border patrol checkpoint. Our review is
for an abuse of discretion. United States v. Arbizu, 431 F.3d 469, 470 (5th Cir.
2005).
      Martinez’s nervousness at the border patrol checkpoint is circumstantial
evidence of her guilty knowledge. See United States v. Jones, 185 F.3d 459,
464 (5th Cir. 1999). The inconsistency in her statements during questioning
also is circumstantial evidence of guilty knowledge.       See United States v.
Mendoza, 522 F.3d 482, 489-90 (5th Cir. 2008).
      Martinez’s contention that the district court should not have considered
her prior smuggling conviction in making its revocation decision is without
merit. See United States v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995) (noting
that revocation hearings are not part of the criminal prosecution and are not
formal trials); see also § 3583(e) (noting that a district court may revoke
supervised release after considering the factors set forth in section 18 U.S.C.
§ 3553(a)(1)). Contrary to Martinez’s assertion, the core facts of the prior
smuggling attempt were substantially similar to the facts advanced by the
Government in the instant proceedings.
      In sum, Martinez has not shown that the district court abused its
discretion in concluding that it was more likely than not that she participated
in the marijuana-possession offense and associated with a person engaged in
illegal activity. See Hinson, 429 F.3d at 118-19; Arbizu, 431 F.3d at 470.
Accordingly, the judgment of the district court is AFFIRMED.




                                       2